COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-290-CV
 
  
CI 
HOST, INC.                                                                       APPELLANT
  
V.
  
JP 
DAVIS & CO.                                                                      APPELLEE
  
------------
 
FROM 
THE 141ST DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
CI Host, Inc. seeks to appeal from a case involving the filing of a foreign 
judgment by Appellee JP Davis & Co. We dismiss for want of jurisdiction.
        On 
November 19, 2002, Appellee filed a “Notice Of Filing Of Foreign Judgment” 
in the trial court. See Tex. Civ. Prac. & Rem. Code Ann. § 35.003 (Vernon 1997). On December 
17, 2002, Appellant filed a “Motion To Vacate Or Modify Foreign Judgement.” 
On October 1, 2003, Appellant filed a notice of appeal seeking to appeal from 
the trial court’s oral denial of Appellant’s motion to vacate or 
modify the foreign judgment. This court has confirmed that the trial court has 
not yet signed an order granting or denying Appellant’s motion to vacate or 
modify the foreign judgment. In response to our inquiry, Appellant contends this 
court should retain jurisdiction over this appeal because Appellant’s notice 
of appeal should be deemed a prematurely filed document. See Tex. R. App. P. 27.1(a).
        Appellant 
has had well over a year from the time it filed its motion to vacate or modify 
the foreign judgment to obtain a written judgment disposing of its motion. 
Appellant’s notice of appeal was filed over three months ago, and this court 
has allowed Appellant a reasonable amount of time to obtain a written judgment 
from the trial court. See Tex. R. App. P. 44.3.
        Accordingly, 
because there is no final judgment from which Appellant may appeal, this appeal 
is dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a).
 
                                                                  PER 
CURIAM
 
  
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.

  
DELIVERED: 
January 22, 2004
 

NOTES
1. 
See Tex. R. App. P. 47.4.